Exhibit 24(b)(8.60) SCHEDULE B: Portfolios Effective Date: April 24, 2009 All capitalized terms not otherwise defined herein have the meaning set forth in the Administrative Service Agreement. For any Fund that has multiple classes of shares, the available class shall be Institutional Class unless otherwise stated. I. Available Funds for Plans: Pursuant to the terms of the Administrative Service Agreement, as amended from time to time, the Sub-Administrator may effect transactions in the following Funds for any Plan: A. DFA Investment Dimensions Group Inc. Fund Name Symbol Cusip # U.S. Core Equity 1 Portfolio DFEOX 233-203-413 U.S. Core Equity 2 Portfolio DFQTX 233-203-397 U.S. Large Company Portfolio DFLCX 233-203-801 Enhanced U.S. Large Company Portfolio DFELX 233-203-637 U.S. Large Cap Value Portfolio DFLVX 233-203-827 U.S. Vector Equity Portfolio DFVEX 233-203-389 U.S. Targeted Value Portfolio DFFVX 233-203-595 U.S. Social Core Equity 2 Portfolio DFUEX 233-203-298 U.S. Sustainability Core 1 Portfolio DFSIX 233-203-215 DFA Short-Term Extended Quality Portfolio 233-20G-521 International Core Equity Portfolio DFIEX 233-203-371 Large Cap International Portfolio DFALX 233-203-868 Emerging Markets Core Equity Portfolio DFCEX 233-203-421 Emerging Markets Social Core Portfolio DFESX 233-203-363 Emerging Markets Portfolio DFEMX 233-203-785 International Sustainability Core 1 Portfolio DFSPX 233-203-199 International Vector Equity Portfolio DFVQX 233-20G-539 DFA Real Estate Securities Portfolio DFREX 233-203-835 DFA International Real Estate Securities Portfolio DFITX 233-203-348 DFA Global Real Estate Securities Portfolio DFGEX 233-20G-554 DFA One-Year Fixed Income Portfolio DFIHX 233-203-603 DFA Five-Year Government Portfolio DFFGX 233-203-405 DFA Intermediate Government Fixed Income Portfolio DFIGX 233-203-876 DFA Inflation-Protected Securities Portfolio DIPSX 233-203-355 DFA Two-Year Global Fixed Income Portfolio DFGFX 233-203-645 DFA Five-Year Global Fixed Income Portfolio DFGBX 233-203-884 DFA Selectively Hedged Global Fixed Income Portfolio DFSHX 233-203-223 5739-6 B. Dimensional Investment Group Inc. Fund Name Symbol Cusip # Global Equity Portfolio DGEIX 254-34D-674 Global 60/40 Portfolio DGSIX 254-34D-658 Global 25/75 Portfolio DGTSX 254-34D-633 DFA International Value Portfolio DFIVX 254-34D-203 Pursuant to the terms of the Administrative Service Agreement, as amended from time to time, the Sub-Administrator must obtain or have previously obtained prior written approval from Dimensional's Director of Institutional Services, the Director of Financial Advisor Services or their respective authorized designees prior to allowing any Plan to purchase shares in the following Funds: DFA Investment Dimensions Group Inc.: Fund Name Symbol Cusip # U.S. Small Cap Portfolio DFSTX 233-203-843 International Small Company Portfolio DFISX 233-203-629 DFA International Small Cap Value Portfolio DISVX 233-203-736 Emerging Markets Value Portfolio DFEVX 233-203-587 Emerging Markets Small Cap Portfolio DEMSX 233-203-611 The following Funds are also available for Plans (1)to the extent such Plans held shares of such Funds prior to January 1, 2008 or (2) have obtained prior written approval from Dimensional's Director of Institutional Services, the Director of Financial Advisor Services or their respective authorized designees prior to allowing any Plan to purchase shares in such Funds after
